DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Procopio (PG Pub 20150035409).
Considering claim 1, Procopio (Figures 1 + 10) teaches an energy harvesting system, comprising: a piezoelectric converter configured to harvest environmental energy and to convert the environmental energy harvested into an electrical harvesting signal, the piezoelectric converter including: an anchorage (215a + paragraph 0061); a cantilever beam (217 + paragraph 0063) of semiconductor material extending from the anchorage in a main direction parallel to a first axis and having a face parallel to a first plane defined by the first axis and by a second axis perpendicular to the first axis (paragraph 0063); a cross-section of the cantilever beam perpendicular to the first axis, the cross-section being asymmetrical relative to centroidal planes defined by the first axis, second axis and a third axis perpendicular to the first and second axes, the cross-section configured to cause the beam to deform out of the first plane in response to 
Considering claims 2 and 18, Procopio (Figures 1 + 10) teaches wherein the selective-connection device (6 + paragraph 0040) is configured to connect the supply input to the storage element to provide the storage voltage to the supply input in response to the electrical harvesting signal reaching the activation threshold and is configured to disconnect the supply input from the storage in response to the electrical harvesting voltage being less than the activation threshold (paragraph 0035).
Considering claims 3 and 19, Procopio (Figures 1 + 10) teaches wherein the selective-connection device (6 + paragraphs 0035 + 0040) comprises a switch (10 + paragraph 0038) coupled between the supply input and the storage element.
Considering claims 11 and 12, Procopio (Figures 1 + 10) teaches a voltage regulator (7 + paragraph 0039) coupled to the storage element to receive the storage voltage, the voltage regulator configured to generate a regulated supply voltage based on the storage voltage (paragraph 0039).
Considering claims 13 and 16, Procopio (Figures 1 + 10) teaches wherein the cross-section of the cantilever beam is asymmetrical with respect to a first centroidal plane parallel to a first plane defined by the first axis and the second axis, and a second centroidal plane parallel to a second plane defined by the first axis and the third axis (folding the beam 217 over the second axis would lead to an asymmetrical shape since one end of the beam has a magnetic element 225 while the other end does not).
Considering claim 14, (Figures 1 + 10) teaches a piezoelectric converter, comprising: an anchorage (215a + paragraph 0061); a cantilever beam (217 + paragraph 0063) of semiconductor material extending from the anchorage in a main direction parallel to a first axis and having a face parallel to a first plane defined by the first axis and by a second axis perpendicular to the first axis; a cross-section of the cantilever beam perpendicular to the first axis, the cross-section being asymmetrical relative to centroidal planes defined by the first axis, second axis and a third axis perpendicular to the first and second axes, the cross-section configured to cause beam to deform out of the first plane in response to forces applied to the anchorage (folding the beam 217 over the second axis would lead to an asymmetrical shape since one end of the beam has a magnetic element 225 while the other end does not); and in response to forces parallel to the second axis; and a piezoelectric layer (220 + paragraph 0063) on the face of the cantilever beam.
Considering claim 17, Procopio (Figures 1 + 10) teaches an energy harvesting system, comprising: a piezoelectric converter configured to harvest environmental energy and to convert the environmental energy harvested into an electrical harvesting signal, the piezoelectric converter including: an anchorage (215a + paragraph 0061); a cantilever beam (217 + paragraph 0063) of semiconductor material extending from the anchorage in a main direction parallel to a first axis and having a face parallel to a first plane defined by the first axis and by a second axis perpendicular to the first axis (paragraph 0063); a cross-section of the cantilever beam perpendicular to the first axis, the cross-section being asymmetrical relative to centroidal planes defined by the first axis, second axis and a third axis perpendicular to the first and second axes, the cross-section configured to cause the beam to deform out of the first plane in response to forces applied to the anchorage and in response to forces parallel to the second axis (folding the beam 217 over the second axis would lead to an asymmetrical shape since one end of the beam has a magnetic element 225 while the other end does not); a piezoelectric layer (220 + paragraph 0063) on the face of the cantilever beam; a storage element (5 + paragraph 0037) configured to store electrical energy provided by the electrical harvesting signal, the stored electrical energy provided a storage voltage (paragraph 0037); a harvesting interface (3 + paragraph 0040) coupled to the piezoelectric converter and configured to supply electrical energy to the storage element as a function of the electrical harvesting signal, the harvesting interface including a supply input (paragraph 0040) and a selective-connection device (6 + paragraphs 0035 + 0040) coupled between the supply input and the storage element and configured to control connecting and disconnecting the storage element from the supply input based 
Considering claim 20, Procopio (Figures 1 + 10) teaches wherein a moveable mass (216 + paragraph 0060) including the anchorage.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Procopio (PG Pub 20150035409) and in view of Lee (PG Pub 20130313946).
Considering claim 4, Procopio teaches the energy harvesting system has a storage element.
However, Procopio does not teach wherein the energy harvesting system wherein the storage element comprises at least one capacitor.
Lee (Figure 1) teaches wherein the energy harvesting system wherein the storage element comprises at least one capacitor (60 + paragraph 0021).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein the energy harvesting system wherein the storage element comprises at least one capacitor into Procopio’s device for the benefit collecting and gathering electrical energy.
Considering claim 9, Lee (Figure 3) teaches a first electrode (18 + paragraph 0023) on the face of the cantilever beam and the piezoelectric layer (16 + paragraph 0023) arranged on the first electrode (14 + paragraph 0023) and a second electrode on the piezoelectric layer.
Considering claim 10, Lee (Figure 3) teaches a weight (20 + paragraph 0024) at one end of the cantilever beam.

Allowable Subject Matter
Claims 5-8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering claim 5, the prior art does not teach wherein the cross-section of the cantilever beam is L-shaped.
Considering claim 6, the prior art does not teach wherein the cross-section of the cantilever beam is substantially triangular.
Considering claim 7, the prior art does not teach wherein the cross-section of the cantilever beam is staircase shaped.
Considering claim 8, the prior art does not teach wherein the cross-section of the cantilever beam has an arched profile degrading from a first longitudinal edge to a second longitudinal edge of the cantilever beam, the cantilever beam having a first thickness at the first longitudinal edge that is greater than a second thickness at the second longitudinal edge.
Considering claim 15, the prior art does not teach wherein the cross-section of the cantilever beam is one of L-shaped, triangular and staircase shaped.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837